ORDER

PER CURIAM.
William Luttrell appeals the judgment entered after a jury verdict in favor of Melissa Sullivan on her claim of negligent *88operation of a motor vehicle. We find that the trial court did not abuse its discretion in denying Luttrell’s motion to transfer venue based on the alleged pretensive join-der of Deerbrook Insurance Company. Further, the court did not abuse its discretion in allowing Sullivan to testify that her doctors recommended she undergo back surgery.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).